DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings submitted 10/24/2016 are accepted. Previous objections made to the drawings are hereby withdrawn. 
Claim Objections
Claim 1 is objected to because of the following informalities:  The infeed section is first referred to as “the infeed section” prior to the Applicant positively disclosing “an infeed section”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleefeldt et al. US 4900074 (hereinafter referred to as Kleefeldt) and further in view of Ieda US 20080290668 (hereinafter referred to as Ieda).

Regarding claim 1, Kleefeldt teaches a motor vehicle door latch (see abstract) for a door (K) of a motor vehicle , the motor vehicle door latch comprising: 
a latch housing (1)  that is housed in the door and houses the latch (fig.1-2); 
an internal activation lever (2/4); and 
a child safety mechanism (3), which can be activated when the motor vehicle door is open (abstract), and is moveable between a securing position (when 8 blocks movement of 2, col.2 lines 64-66) in which the opening of the door from inside the motor vehicle is prevented, and a free position (when 2 is free to move and operate locking mechanism) in which opening of the door from inside the motor vehicle is enabled, the child safety mechanism comprising: 
a child safety lever (8)
an activation button (6) that is, handled from a front side of the motor vehicle door (col.2 lines 45-60), wherein the activation button of the child safety mechanism is embedded (NOTE: Embedded, as defined by Merriam-Webster online is , “enclosed closely in or as if in a matrix: set firmly into a mass or material;” based on this definition, the activation button is embedded into the identified infeed section – see annotated figure – because it is set firmly into the mass of said infeed section.) into a wall (7,12) of the infeed section; 
a safety catch (see fig.3, not explicitly labeled) arranged at a free end  (see fig.3) of the child safety lever and engageable with the internal activation lever;  
an infeed section (interior section of latch housing that also includes 12 and 7, see annotated figure) of the latch housing in which the safety catch is arranged.

Kleefeldt does not teach the vehicle door latch wherein the child safety mechanism comprises 
a switch identification light that is integrated into the infeed section of the latch, by being arranged inside the latch housing in an area that defines the infeed section, 
wherein the switch identification light is mounted directly on the activation button, and
wherein the switch identification light is configured to indicate whether the child safety mechanism is in the securing position or the free position by displaying the position using lighting and further does not teach (NOTE: Dependent claims 2-5, 10 are included here for clarity purposes regarding the combination of Kleefeldt in view of Ieda):
(Claim 2) wherein the switch identification light includes at least one light diode;
(Claim 3) wherein the switch identification light is a high-performance LED; 
(Claim 4) further comprising a light sensor that corresponds to the switch identification light or the latch and is connected to the switch identification light by a circuit;  
(Claim 5) wherein the activation button, in or on which the at least one light diode is distributed, has an attachable cover consisting of translucent material;
 (Claim 10) wherein the plurality of light diodes are configured to be switched to white light, wherein the switch identification light is configured as a self-illuminating element or an extraneous light-reflecting element. 
 
Ieda teaches the concept of a switch identification light that is mounted directly onto an activation button; leda specifically teaches the concept of an integrated switch identification light (45) arranged inside a housing (2) in an area (see fig.9) that defines a section (section that receives user input, at 11, fig.9), wherein the switch identification light is mounted directly (see fig.2) on an activation button (11,16,15, 92, paragraph 75), and wherein the switch identification light is configured to indicate 
(NOTE: Claims 2- 5, 10 are included in the combination of Kleefeldt in view of leda, the limitations are included below for clarity purposes regarding the combination.)
(Claim 2) wherein the switch identification light includes at least one light diode (see leda fig.9, paragraphs 47-49, 56, 30-34);
 (Claim 3) wherein the switch identification light is a high-performance LED (Ieda, paragraphs 30-34 teaches a general LED, therefore, Ieda is capable of teaching a high-performance LED); 
(Claim 4) further comprising a light sensor (Ieda, detecting sensors i.e. 31 – paragraph 61) ; that corresponds to the switch identification light (paragraph 61-63) or the latch and is connected to the switch identification light by a circuit (Ieda ECU);
 (Claim 5) wherein the activation button, in or on which the at least one light diode is distributed, has an attachable cover (Ieda, 46 is made of diffusing resin and therefore is able to emit the light of the light diode, paragraph 48; therefore it is considered to be of translucent material) consisting of translucent material;
(Claim 10) wherein the switch identification light is configured as a self-illuminating element or an extraneous light-reflecting element (LED is a self-illumination element, Ieda, paragraphs 30-34).

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the motor vehicle latch with the child safety mechanism and activation button as taught by Kleefeldt with the concept of an integrated switch identification light, arranged inside the housing in an area that defines a section, and wherein the switch identification light is configured to indicate whether a mechanism is in the securing position or the free position by displaying 
	
	The combination of Kleefeldt in view of Ieda further teaches the switch identification light (Ieda) integrated (NOTE: Integrated is defined by Merriam-Webster online as “characterized by integration,” wherein integration is defined as “the act or process or an instance of integrating,” wherein integrating is defined as “to incorporate into a larger unit;” the switch identification light is incorporated into a larger unit of the latch.) into the infeed section (where Kleefeldt’s activation button is located) of the latch, by being arranged inside the latch housing (where Kleefeldt’s activation button is located) in an area that defines the infeed section (Kleefeldt, annotated figure)

Regarding claim 2, Kleefeldt in view of Ieda teaches the motor vehicle door latch according to claim 1, wherein the switch identification light includes at least one light diode (Ieda fig.9). 

Regarding claim 3, Kleefeldt in view of Ieda teaches the motor vehicle door latch according to claim 2, wherein the switch identification light is a high-performance LED (Ieda fig.9, paragraphs 30-34, teaches a general LED, therefore, Ieda is capable of teaching a high-performance LED).

Regarding claim 4, Kleefeldt and Ieda teaches the motor vehicle door latch according to claim 1, further comprising a light sensor (Ieda, detecting sensors i.e. 31 – paragraph 61.) that corresponds to the switch identification light or the latch and is connected to the switch identification light by a circuit (Ieda ECU). 

Regarding claim 5, Kleefeldt in view of Ieda teaches the motor vehicle door latch according to claim 2, wherein the activation button, in or on which the at least one light diode is distributed, has an attachable cover (Ieda, 46 is made of diffusing resin and therefore is able to emit the light of the light diode, paragraph 48; therefore it is considered to be of translucent material) consisting of translucent material.

Regarding claim 10, Kleefeldt in view of Ieda teaches the motor vehicle door latch according to claim 1, wherein the switch identification light is configured as a self-illuminating element or an extraneous light-reflecting element (LED is a self-illumination element, Ieda paragrpahs 30-34).

Regarding claim 11, Kleefeldt in view of Ieda teaches the motor vehicle door latch according to claim 1, wherein the switch identification light is configured to cover a free section (NOTE: This is not considered to be the free end of the child safety lever as disclosed in claim 1) of the child safety lever. (See Kleefeldt fig.1-5 in combination of Ieda fig.9.)
(NOTE: Ieda teaches the concept of placing the light behind the exterior surface of the activation button, therefore the combination of Kleefeldt in view of Ieda teaches the placement of the light to be behind the activation button (6) of Kleefeldt, which, from the perspective of the right of the page of fig.1 of Kleefeldt, the light is configured to cover a free section (surface adjacent to 13; all sections of the safety lever can be considered free.) of the child safety lever (8, Kleefeldt).)


Claim 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleefeldt et al. US 4900074 (hereinafter referred to as Kleefeldt) and Ieda et al. US 20080290668 (hereinafter referred to as Ieda), as applied to claim 1 above, and  and further in view of Scalisi et al. US 8780201(hereinafter referred to as Scalisi).

Regarding claim 6, the combination of Kleefeldt and Ieda does not teach the motor vehicle door latch according to claim 1 wherein the at least one light diode includes a plurality of light diodes that are arranged in a circular arrangement around the switching component on the activation button; 
(Claim 8) wherein the plurality of light diodes are arranged to be lit whereby the circular arrangement is formed as a green-colored circle and/or a red-colored second circle;
(Claim 9) wherein the plurality of light diodes are configured to be switched to white light;

Scalisi teaches the latch wherein wherein the at least one light diode includes a plurality of light diodes (216, 220 – they are labeled as LEDs – therefore a plurality of light emitting diodes) that are arranged in a circular arrangement (Scalisi, fig.1) on the activation button (212);
 (Claim 8) wherein the plurality of light diodes are arranged to be lit whereby the circular arrangement is formed as a green-colored circle and/or a red-colored second circle (paragraph 51, red);
(Claim 9) wherein the plurality of light diodes are configured to be switched to white light (Scalisi uses examples of blue and red light – paragraph 51, therefore Scalisi is capable of also teaching a white light.);
It would have been obvious to one of ordinary skill to teach the combined device of Kleefeldt in view of Ieda with the wherein the at least one light diode includes a plurality of light diodes that are  as taught by Scalisi since there is no criticality to the diodes being in a specifically circular arrangement, and rather they are arranged in the shape of the button for design purposes which are of routine skill in the art as any arrangement would still function equivalent, as taught by Scalisi.

Regarding claim 6, as best understood, Kleefeldt and Ieda and Scalisi  teaches the motor vehicle door latch according to claim 5, wherein the at least one light diode includes a plurality of light diodes (Scalisi fig.1) that are arranged in a circular arrangement (Scalisi) on the activation button.  

Regarding claim 9, as best understood, Kleefeldt and Ieda and Scalisi teaches the motor vehicle door latch according to claim 6, wherein the plurality of light diodes are configured to be switched to white light. (Scalisi fig.1)

Regarding claim 8, as best understood, Kleefeldt in view of Ieda and Scalisi teaches the motor vehicle door latch according to claim 6, wherein the plurality of light diodes are arranged to be lit whereby the circular arrangement is formed as a green-colored circle and/or a red-colored second circle (Scalisi fig.1)  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleefeldt et al. US 4900074 (hereinafter referred to as Kleefeldt) and Ieda et al. US 20080290668 (hereinafter referred to as Ieda), as applied to claim 1 above, and further in view of MacDougall US 20050216133 (hereinafter referred to as MacDougall).

Regarding claim 12, the combined device of Kleefeldt and Ieda teaches the motor vehicle door latch according to claim 1, however, neither Kleefeldt nor Ieda teach wherein the switch identification light is connected to a display on the door. 
MacDougall teaches a vehicle door latch wherein a switch identification light (MacDougall 130, paragraph 20) is connected to a display (250,252, MacDougall paragraph 23) on the door. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the combined motor vehicle latch as taught by Kleefeldt and Ieda with a display on the door, as taught by MacDougall in order to announce the state of the child safety system (MacDougall paragraph 19, 23). 


Annotated Figures


    PNG
    media_image1.png
    506
    621
    media_image1.png
    Greyscale

Kleefeldt Annotated Figure

Response to Arguments

Applicant's arguments filed 10/12/2020 are persuasive regarding the mounting of the LED directly on the button (Ieda). A new non-final office action with a new interpretation on the art has been applied. Applicant’s amendments in response to the previous 112(b) rejections are acknowledged and 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to vehicle door latches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/F.F.A/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 3, 2021